Citation Nr: 9904602	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-33 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in October 1997, and the RO issued a statement 
of the case in October 1997.  The veteran submitted a 
substantive appeal in November 1997.  



FINDINGS OF FACT

1.  During service, the veteran did not engage in combat.

2.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of PTSD.

CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1968 to August 
1969.

Service department records show that the veteran went through 
basic training at Fort Gordon, Georgia.  He was later 
stationed at Fort Dix, New Jersey, and then at Fort Lewis, 
Washington.  His DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a cook, and that he 
was awarded the National Defense Service Medal. 

The veteran asserts that in 1968 while at Fort Gordon one 
person in his troop went berserk and started shooting.  He 
also maintains that in 1969 while at Fort Lewis he got into 
an altercation with a sergeant (E-8) and was assaulted. 

Service documents show that he was in several fights and that 
on May 2 he broke several windows in the orderly room.  The 
service documents show that he was separated from service for 
unsuitability.

A progress note from a service medical record dated May 3, 
1969, indicates that the veteran was in a fight last night 
and that there were multiple lacerations on his right hand 
from glass.

Statements in the record from military personnel who had 
witnessed the altercation of May 2, 1969, report that the 
veteran was breaking window panes with his fist and kicking 
those who tried to apprehend him.  The altercation of May 2, 
1969, was one factor leading to the veteran's discharge from 
military service for unsuitability.

The in-service and post-service medical records, including a 
report of VA psychiatric examination in September 1997, do 
not show the presence of PTSD.


B.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  

The initial question that must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

With respect to claims for PTSD, the United States Court of 
Veterans Appeals (Court) has held that there are three 
elements required by 38 C.F.R. § 3.304(f) to warrant a grant 
of service connection for PTSD:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  The Court further held that, if 
the claimed stressor is not combat related, a veteran's lay 
testimony regarding inservice stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence."  Id. at 
142.

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

A review of the evidentiary record shows that the veteran did 
not engage in combat.  The service and post-service medical 
records do not demonstrate the presence of PTSD.  Since there 
is no competent (medical) evidence in the record to establish 
that the veteran currently has PTSD, or has ever been 
diagnosed with PTSD, the Board finds that the veteran's claim 
for service connection of PTSD is not plausible.  Hence, it 
is denied as not well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.304; Caluza, 7 Vet. App. 498.

Under these circumstances, there is no need to determine 
whether there is credible supporting evidence that the 
claimed inservice stressors actually occurred or to determine 
whether the other elements, outlined in Cohen v. Brown, 10 
Vet. App. 128 (1997), required to establish service 
connection for PTSD are met.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

The claim for service connection for PTSD is denied as not 
well grounded.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

